

116 HR 3557 IH: To prohibit the imposition of duties on the importation of goods under the International Emergency Economic Powers Act.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3557IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. DelBene introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the imposition of duties on the importation of goods under the International Emergency
			 Economic Powers Act.
	
		1.Prohibition on imposition of duties on the importation of goods under the International Emergency
 Economic Powers ActSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)The authority granted to the President by this section does not include the authority to impose duties on the importation of goods..
			